        Case 7:15-cv-07985-KMK Document 436
                                        414 Filed 04/22/21
                                                  12/24/20 Page 1 of 2




                            THE SILBER LAW FIRM, LLC
                                    11 BROADWAY • SUITE 715
                                   NEW YORK, NEW YORK 10004
                                    TELEPHONE: (212) 765-4567
                                     FACSIMILE: (212) 504-8165




                                                     December 24, 2020

Hon. Kenneth M. Karas
United States District Court
 Southern District of New York                   MEMO ENDORSEMENT
300 Quarropas Street
White Plains, New York 10601-4150

              Re:     Elavon, Inc. v. Northeast Advance Technologies, Inc., et al.
                      Civ. Action No. 15-cv-7985(KMK)(PED)

Dear Judge Karas:

       This Firm represents defendants Joel and Rivky Friedman in this case.

       Earlier, I filed Objections to the December 10, 2020, Memorandum and Order of
Magistrate Judge Paul E. Davison. (Dkt. No. 413) Further to the Objections, I submit this letter
motion seeking a stay of the discovery that is the subject of the Objections—addressed to
communications between the Friedmans and non-party Transmedia Payment Services, Ltd.
(“Transmedia”).

        The claims at issue involve claims of privilege. Therefore, the Court should stay
enforcement of and compliance with the Order and a subsequent subpoena served by plaintiff
Elavon, Inc., upon Transmedia pending a determination of the Objections. As the Second Circuit
has recognized in analogous circumstances, “timing matters” as “[o]nce the ‘cat is out of the
bag,’ the right against disclosure cannot later be vindicated.” In re Roman Catholic Diocese of
Albany, New York, 745 F.3d 30, 36 (2014) (quoting S.E.C. v. Rajaratnam, 622 F.3d 159, 170 (2d
Cir. 2010)) (original emphasis). As a result, the court issued a writ of mandamus to prevent the
disclosure of confidential reports claimed to fall within the law-enforcement privilege since the
petitioning parties would have no other adequate means to attain relief, as “a remedy after final
judgment cannot unsay the confidential information that has been revealed.” In re Roman
Catholic Diocese of Albany, New York, 745 F.3d at 36 (quoting In re The City of New York, 607
F.3d 923, 934 (2d Cir.2010)). The same reasoning warrants the issuance of a stay here. Once
communications and documents exchanged among counsel and Transmedia are disclosed, there
is no going back.
         Case 7:15-cv-07985-KMK Document 436
                                         414 Filed 04/22/21
                                                   12/24/20 Page 2 of 2




THE SILBER LAW FIRM, LLC
                                                                         Hon. Kenneth M. Karas
                                                                            December 24, 2020
                                                                                        Page 2

       Accordingly, this letter motion for a stay pending the determination of the Friedmans’
Objections should be granted.


       Thank you.


                                                    Respectfully submitted,



                                                    Meyer Y. Silber
By ECF


  The Court grants the stay
  pending the determination of
  the Friedmans' Objections.

  White Plains, NY
  April 22, 2021
